

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT dated as of March 8, 2016, by and between Intralinks
Holdings, Inc., a Delaware corporation with its principal place of business at
150 E. 42nd Street, 8th Floor, New York, New York (hereinafter referred to as
the “Company”), and Leif O’Leary residing at XXXXXXXXXXXXXXXXX (hereinafter
referred to as “Executive”).


WHEREAS, the Company desires to employ Executive as EVP, Global Sales, subject
to the terms and conditions of this agreement (this “Agreement”).


NOW, THEREFORE, in consideration of the promises and covenants herein, the
parties agree as follows:


1. Employment


Executive accepts the promotion into the role of EVP, Global Sales effective as
of February 11, 2016 (the “Effective Date”) in accordance with the terms and
conditions of this Agreement. Executive is and will be an employee at will,
which means that either Executive or the Company may terminate the employment
relationship at any time, with or without “Cause,” as defined below, or notice,
subject to the provisions of Sections 4 and 5 of this Agreement.


2. Duties


2.1     Executive shall, during the term of his employment with the Company,
perform the duties of EVP, Global Sales and shall perform such other duties as
shall be specified and designated from time to time by the Chief Executive
Officer (the “CEO”) or his successor or designee. Executive shall devote his
full business time and effort to the performance of his duties hereunder.
Executive shall report to the CEO or such other senior officer of the Company
(without resulting in substantial diminution of Executive’s duties) as the CEO
or the Company’s board of directors (the “Board of Directors”) shall designate
from time to time. Notwithstanding the foregoing, Executive may engage in or
serve such civic, community, charitable, educational, religious or non-profit
organizations and boards as he may select so long as such service does not
materially interfere with Executive’s performance of his duties to the Company
as provided in this Agreement.


2.2    Executive’s employment hereunder shall be subject to the rules and
regulations of the Company involving the general conduct of business of the
Company in force from time to time and applicable to senior executives of the
Company.


2.3 The parties hereto understand and acknowledge that the Company’s
headquarters are currently located in New York, NY. Notwithstanding the
foregoing, the Company agrees that Executive’s principal work location shall be
at the Company’s offices located in Waltham, MA; provided that, the Executive
may be required to travel to other locations in the ordinary course of business
or as directed by the CEO or the Board of Directors.


3. Compensation


3.1     Salary. The Company shall pay Executive an annualized salary of $295,000
(the “Annual Salary”), in accordance with the customary payroll practices of the
Company applicable to senior executives. Executive’s performance and Annual
Salary shall be reviewed annually (commencing in 2017) in accordance with the
Company’s policy and his Annual Salary may be adjusted upward (but not


1



--------------------------------------------------------------------------------




downward) in the sole discretion of the Compensation Committee of the Board of
Directors (the “Compensation Committee”).


3.2     Bonus. Executive shall be eligible to receive an annual bonus (with a
target “at plan” amount equal to 90% of the amount of Annual Salary actually
paid or accrued during the applicable calendar year) (the “Target Bonus”), the
criteria for, exact amount and award of said Target Bonus to be determined in
the discretion of the Compensation Committee; provided that, the Company may
award a bonus less than or in excess of the Target Bonus depending on the levels
at which bonus plan targets are achieved. Bonuses payable to Executive pursuant
to this Section 3.2 shall be paid to Executive at the same time such bonuses are
paid to the most senior executive officers of the Company, but in no event later
than March 15th of the calendar year immediately following the calendar year in
which it was earned. Except as set forth in Sections 4 and 5.3 hereof, Executive
shall be eligible to receive any such bonus if Executive is actively employed by
the Company on the date bonuses, if any, are paid and Executive has not given
notice of resignation or been given notice of termination by the Company for
“Cause,” as defined in this Agreement, on or prior to that date.


3.3     Equity Grants. Subject to approval by the Compensation Committee, you
will be granted (i) a time based restricted stock units with a value of $300,000
as of the grant date (the “TBRSUs”), and (ii) performance based restricted stock
units with a value of $300,000 as of the grant date (the “PBRSUs” and together
with the TBRSUs, the “RSUs”).  The performance metric for the PBRSUs will be
established by the Compensation Committee at the next, regularly scheduled
Compensation Committee meeting, which is also when the RSUs will be granted and
approved. The RSU grants will be subject to the terms and conditions applicable
to restricted stock units granted under the Company’s 2010 Equity Incentive
Plan, as amended from time to time (the “Plan”), and the applicable award
agreements.


3.4 Reserved.


3.5     Benefits. Executive shall be eligible to participate in the Company’s
employee benefits plans, subject to the terms and conditions of the applicable
plan documents, and subject to the Company’s right to amend, terminate, increase
costs and/or take other similar action with respect to any or all of its benefit
plans, as with all other plans and programs of the Company.


3.6     Expenses. The Company shall pay or reimburse Executive for all
reasonable out-of-pocket expenses actually incurred by Executive in the
performance of Executive’s services under this Agreement, in accordance with the
Company’s expense reimbursement policies in effect from time to time (including
timely submission of proof of such expenses (including, in the case of
reimbursements, proof of payment) in such form as the Company may require). If
an expense reimbursement is not exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), the following rules apply: (i) in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred; (ii) the amount of
reimbursable expenses incurred in one tax year shall not affect the expenses
eligible for reimbursement in any other tax year; and (iii) the right to
reimbursement for expenses is not subject to liquidation or exchange for any
other benefit.


3.7     Delivery of Compensation. In the event of Executive’s death, any accrued
but unpaid payments by the Company hereunder shall be made to the executors or
administrators of Executive’s estate against the delivery of such tax waivers,
proper letters testamentary and other documents as the Company may reasonably
request.




2



--------------------------------------------------------------------------------




4. Termination upon Death or Disability


This Agreement and the Executive’s employment shall terminate upon Executive’s
death. If Executive becomes disabled, the Company may terminate this Agreement
and Executive’s employment by written notice to Executive. For purposes hereof,
“disability” shall be defined to mean Executive’s inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities
under this Agreement for a period of ninety (90) consecutive days from the date
of such disability as determined by an approved medical doctor selected by the
mutual agreement of the parties hereto. In the event that the parties hereto
cannot agree on an approved medical doctor, each party shall select a medical
doctor and the two doctors shall select a third medical doctor who shall serve
as the approved medical doctor hereunder. Upon death or termination of
employment by virtue of disability, Executive (or Executive’s estate or
beneficiaries in the case of the death of Executive) shall have no right to
receive any compensation or benefit hereunder on and after the effective date of
the termination of employment other than (i) Annual Salary earned and accrued
under this Agreement prior to the effective date of termination; (ii) earned,
accrued and vested benefits, subject to the terms of the plans applicable
thereto; (iii) pro-rated bonus determined in accordance with the provisions of
Section 5.3(c); and (iv) reimbursement under this Agreement for expenses
incurred prior to the effective date of termination. The pro-rated bonus shall
be paid to Executive (or Executive’s estate or beneficiaries in the case of the
death of the Executive) at such time when the Company pays bonuses to its senior
executives. This Agreement shall otherwise terminate upon the effective date of
the termination of employment and Executive shall have no further rights
hereunder.


5. Other Terminations of Employment


5.1     Termination for Cause. The Company may terminate this Agreement and
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by Executive constituting a material act of
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; (ii) the commission by Executive
of any felony involving deceit, dishonesty or fraud, or any conduct by Executive
that would reasonably be expected to result in material economic injury or
reputational harm to the Company or any of its subsidiaries and affiliates if he
were retained in his position; (iii) willful and continued non-performance by
Executive of his duties hereunder (other than by reason of Executive’s physical
or mental illness, incapacity or disability); (iv) a breach by Executive of any
of the provisions contained in Section 7 of this Agreement; (v) a material
violation by Executive of the Company’s material written employment policies,
where such violations results in material harm to the Company; or (vi) failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the CEO or
Board of Directors to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation; provided that, with
respect to subsections (iii) and (v) above, Cause will only be deemed to occur
after written notice to Executive describing in reasonably specific detail the
events/actions giving rise to the Cause determination, and, if curing such
events/actions is feasible, the failure by Executive to cure such events/actions
giving rise to the Cause determination within thirty (30) days following such
written notice. Notwithstanding any other provision of this Agreement, if the
Company terminates Executive’s employment in accordance with the terms of this
Section 5.1 for Cause, Executive shall have no right to receive any compensation
or benefit hereunder on and after the effective date of the termination of
employment other than (w) Annual Salary earned and accrued under this Agreement
prior to the effective date of termination; (x) earned, accrued and vested


3



--------------------------------------------------------------------------------




benefits under this Agreement prior to the effective date of termination,
subject to the terms of the plans applicable thereto (and any applicable laws
and regulations); and (y) reimbursement under this Agreement for expenses
incurred prior to the effective date of termination. This Agreement shall
otherwise terminate upon the effective date of the termination of employment and
Executive shall have no further rights hereunder.


5.2 Termination by Executive. Notwithstanding any other provision of this
Agreement, if Executive terminates this Agreement and his employment under this
Section 5.2, Executive shall have no right to receive any compensation or
benefit hereunder on and after the effective date of the termination of
employment other than (i) Annual Salary earned and accrued under this Agreement
prior to the effective date of termination; (ii) earned, accrued and vested
benefits under this Agreement prior to the effective date of termination,
subject to the terms of the plans applicable thereto (and any applicable laws
and/or regulations); and (iii) reimbursement under this Agreement for expenses
incurred prior to the effective date of termination. This Agreement shall
otherwise terminate upon the effective date of the termination of Executive’s
employment and Executive shall have no further rights hereunder. Executive shall
endeavor to provide thirty (30) days’ prior written notice to the Company if he
terminates his employment under this Section 5.2.


5.3 Termination by the Company without Cause. The Company may terminate this
Agreement and Executive’s employment at any time for any reason. If this
Agreement and Executive’s employment with the Company is terminated pursuant to
this Section 5.3 for reasons other than Cause, Executive’s death or disability,
Executive shall have no right to receive any compensation or benefit hereunder
on and after the effective date of the termination of employment other than:


(a)     Annual Salary earned and accrued under this Agreement prior to the
effective date of termination and any earned but unpaid bonus;


(b)     an additional six (6) months of Annual Salary at the rate in effect at
termination payable in the form of salary continuation, subject to applicable
withholding taxes, payable in accordance with the Company’s normal payroll
practices;


(c) an amount equal to the bonus that Executive would have received for the year
of termination if Executive had remained employed throughout the calendar year,
with such amount to be determined at the end of the calendar year based on the
levels at which the bonus plan targets are achieved, multiplied by a fraction,
the numerator of which being the number of calendar days Executive is employed
in the calendar year of termination and the denominator of which being 365 or
366, as applicable;


(d) payment of the premiums for Executive’s group health insurance coverage
pursuant to COBRA, if eligible and elected, for a period of six (6) months, or
until such sooner date that Executive begins employment with another employer;
provided that after expiration of the relevant COBRA payment period above, the
Company will allow Executive to continue such coverage at his own expense for
the remainder of any COBRA continuation period pursuant to applicable law and
Executive shall notify the Company immediately upon acceptance of employment
with another employer;


(e) accelerated vesting of Executive’s equity awards with service vesting
through the next six (6)
months;


(f) earned, accrued and vested benefits under this Agreement prior to the
effective date of termination, subject to the terms of the plans applicable
thereto; and


4



--------------------------------------------------------------------------------






(g)     reimbursement under this Agreement for expenses incurred prior to the
effective date of termination.


The amounts due under Sections 5.3(b) and (c) shall not be paid or given unless
Executive executes a customary agreement releasing all claims against the
Company (in the form attached hereto as Exhibit A) (the “Release Agreement”) and
the Release Agreement becomes enforceable and irrevocable within 60 days
following the date on which the termination of Executive’s employment becomes
effective. The Annual Salary due under this Section 5.3(b) (the “Severance”)
shall commence to be paid to Executive on the first Company payroll date
following the date the Release Agreement becomes enforceable and irrevocable,
provided, however, that: (x) if the 60-day period in which the Release Agreement
is required to become effective and enforceable begins in one calendar year and
ends in the following calendar year, the Severance shall be paid in the second
calendar year; and (y) in all events, subject to the effectiveness of the
Release Agreement, the Severance shall be paid prior to March 15 of the year
following the year in which the termination of Executive’s employment becomes
effective. The pro-rated bonus due under Section 5.3(c) shall be paid to
Executive at such time when the Company pays bonuses to its senior executives,
but in no event earlier than the date provided in the preceding sentence. The
Company shall pay the premiums due under Section 5.3(d) each month at the time
the Company normally pays the insurer of the Company’s group health insurer on
behalf of its remaining employees.


5.4 Change in Control.


(a)     Executive shall be fully eligible to participate and receive benefits
and payments under the terms of the Company’s Senior Executive Severance Plan
(the “Severance Plan”); provided that, to the extent the Company modifies the
Severance Plan or adopts a similar plan or policy that provides greater
severance benefits and/or payments to the Company’s senior executives, Executive
shall be fully entitled to participate in such modified Severance Plan or newly
adopted plan or policy.


(b)     In addition, the applicable award agreements for the equity awards
granted pursuant to Section 3.3 of this Agreement shall provide that, upon a
Sale Event (as defined in the Plan), Executive shall receive 100% accelerated
vesting of any unvested shares under the RSUs granted pursuant to Section 3.3 of
this Agreement, with such vesting to occur immediately prior to the closing of
the Sale Event. In addition, the agreements reflecting any future equity awards
to the Executive shall (i) vest over four years and (ii) provide for full
acceleration of vesting if the Executive is terminated without Cause or
voluntarily terminates his employment for good reason within 12 months following
a Sale Event.


5.5 Additional Limitation.


(a) Notwithstanding anything in this Agreement to the contrary, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, the following provisions shall apply:


(i)        If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (A) the Excise Tax
and (B) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments that are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the


5



--------------------------------------------------------------------------------




Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (A) cash payments not subject to Section 409A of the Code; (B)
cash payments subject to Section 409A of the Code; (C) equity-based payments and
acceleration; and (D) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.


(ii)    Except in the circumstances set forth in (i), Executive shall be
entitled to receive his full Severance Payments.


(b) For the purposes of this Section 5.5, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.


(c)     The determination as to which of the alternative provisions of Section
5.5(a) shall apply to Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. For
purposes of determining which of the alternative provisions of Section 5.5(a)
shall apply, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes that could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and Executive.


6. Covenants of Executive.


6.1 Non-Competition; Non-Solicitation. As a material inducement to the Company
to enter into this Agreement, Executive hereby expressly agrees to be bound by
the following covenants, terms and conditions. Executive hereby agrees that he
will have access to trade secrets, proprietary and confidential information
relating to the Company and its affiliates and their respective clients,
including but not limited to, marketing data, financial information, client and
prospect lists (including without limitation, computer- and web-based
compilations (including but not limited to salesforce.com or other CRM system
data) maintained by the Company or its affiliates or Executive), and details of
programs and methods, potential and actual acquisitions, divestitures and joint
ventures, pricing policies, strategies, terms of service, business and product
plans, cost information and software, in each case of the Company, its
affiliates and/or their respective clients. Accordingly, Executive voluntarily
enters into the following covenants to provide the Company with reasonable
protection of those interests:


(a)     Executive agrees that during the term of his employment with the Company
and for a period of one year thereafter, Executive shall not, alone or as an
employee, officer, director, agent, shareholder (other than an owner of 2% or
less of the outstanding shares of any publicly-traded company), consultant,
partner, member, owner or in any other capacity, directly or indirectly:
    
(i)     engage in any Competitive Activity (as defined below) within or with
respect to any location in the United States or abroad in which Executive
performed or directed his services (including but not limited to sales and
customer support calls, whether conducted in person, by telephone or online) at
any time during the 12-month period immediately preceding the


6



--------------------------------------------------------------------------------




termination of Executive’s employment for any reason (the “Territories”), or
assist any other person or organization in engaging in, or preparing to engage
in, any Competitive Activity in such Territories;


(ii)    solicit or provide services to any Clients, as defined below, of the
Company and/or any of its affiliates, on his own behalf or on behalf of any
third party, in furtherance of any Competitive Activity. For purposes of this
Section 6, “Client” shall mean any then-current customer of the Company and any
former customer of the Company who was a customer of the Company within the
12-month period immediately preceding the termination of Executive’s employment
hereunder;


(iii)     encourage, participate in or solicit any employee or consultant of the
Company and/or any affiliate to engage in Competitive Activity or to accept
employment by or engagement with any third party, whether or not engaged in
Competitive Activity. This subsection (iii) shall be limited to employees and
consultants who: (A) are current employees or consultants; or (B) left the
employment of the Company or whose provision of services to the Company
terminated within the 12-month period prior to Executive’s termination of
employment with the Company for any reason; and


(iv)     for purposes of this Agreement, “Competitive Activity” shall mean any
offering, sale, licensing or provision by any entity of any software,
application service or system, in direct competition with the Company’s current
or currently contemplated offerings and including, without limitation,
electronic or digital document repositories for inter-enterprise exchanges
designed to facilitate transactional due diligence, mergers, acquisitions, file
synchronization and sharing, outside the firewall sharing and collaboration,
divestitures, financings, investments, investor relations, research and
development, clinical trials or other business processes for which the Company’s
products or services are or have been used during the 12-month period preceding
termination of Executive’s employment for any reason.


(b)     Executive agrees that the foregoing restrictions are reasonable and
justified in light of: (i) the nature of the Company’s business and customers;
(ii) the confidential and proprietary information to which Executive has had and
will have exposure and access during the course of his employment with the
Company; and (iii) the need for the adequate protection of the business and the
goodwill of the Company. In the event any restriction in this Section 6 is
deemed to be invalid or unenforceable by any court of competent jurisdiction,
Executive agrees to the reduction of said restriction to such period or scope
that such court deems reasonable and enforceable.


(c) Executive acknowledges and agrees that any breach of this Section 6 shall
cause the Company immediate, substantial and irreparable harm and therefore, in
the event of any such breach, Executive agrees that, without prejudice to any
other remedies that may be available to the Company, and the Company shall have
the right to seek specific performance and injunctive relief, without the need
to post a bond or other security.


(d) Without in any way limiting the provisions of this Section 6, Executive
further acknowledges and agrees that the provisions of this Section 6 shall
remain applicable in accordance with their terms after the date of termination
of Executive’s employment, regardless of whether Executive’s termination or
cessation of employment is voluntary or involuntary.




7



--------------------------------------------------------------------------------




6.2     Confidential and Proprietary Information. During and after the term of
Executive’s employment with the Company, Executive covenants and agrees that he
will not disclose to anyone without the Company’s prior written consent, any
confidential materials, documents, records or other non-public information of
any type whatsoever concerning or relating to the business and affairs of the
Company that Executive may have acquired in the course of his employment
hereunder, including but not limited to: (a) trade secrets of the Company; (b)
lists of and/or information concerning current, former, and/or prospective
customers or clients of the Company; and (c) information relating to methods of
doing business (including information concerning operations, technology and
systems) in use or contemplated use by the Company and not generally known among
the Company’s competitors (the “Confidential Information”), except that
Executive may use and disclose such Confidential Information (i) in the course
of Executive’s employment with, and for the benefit of, the Company, (ii) to
enforce any rights or defend any claims hereunder or under any other agreement
to which Executive is a party with the Company, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
disclosed in the formal proceedings related thereto, (iii) when required to do
so by a court of law, by any governmental agency having supervisory authority
over the business of the Company or by any administrative or legislative body
(including a committee thereof) with jurisdiction to order him to divulge,
disclose or make accessible such Confidential Information; provided that
Executive shall give prompt written notice to the Company of such requirement,
disclose no more information than is so legally required, and reasonably
cooperate with any attempts by the Company to obtain a protective order or
similar confidential treatment of such information, (iv) as to such Confidential
Information that is or becomes generally known to the public or trade without
Executive’s violation of this Section 6.2, or (v) to Executive’s spouse,
attorney and/or his personal tax and financial advisors as reasonably necessary
or appropriate to advance Executive’s tax, financial and other personal planning
(each an “Exempt Person”), provided, however, that any disclosure or use of
Confidential Information by an Exempt Person shall be deemed to be a breach of
this Section 6.2 by Executive.


6.3 Rights and Remedies upon Breach. Executive acknowledges and agrees that his
breach of any provision of this Section 6 (the “Restrictive Covenants”) would
result in irreparable injury and damage for which money damages do not provide
an adequate remedy. Therefore, if Executive breaches or threatens to commit a
breach of any Restrictive Covenant, the Company shall have the following rights
and remedies (in accordance with applicable law and upon compliance with any
necessary prerequisites imposed by law upon the availability of such remedies),
each of which rights and remedies shall be independent of the other and
severally enforceable, and all of which right and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law or in equity (including, without limitation, the recovery of damages):


(a)     to have the Restrictive Covenants specifically enforced (without posting
bond and without the need to prove damages) by any court having jurisdiction,
including, without limitation, the right to seek an entry against Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants;


(b)     to require Executive to forfeit his right to receive the balance of any
compensation due to him that is not yet earned and accrued under this Agreement
(whether it be in the form of Annual Salary, expenses or other benefits); and


In addition, without limiting the Company’s remedies for any breach by Executive
of the Restrictive Covenants, except as required by law, if (i) the Company
files a civil action against Executive based on his alleged breach of the
Restrictive Covenants, and (ii) the Company obtains preliminary injunctive
relief


8



--------------------------------------------------------------------------------




enjoining the Executive from breaching any of the Restrictive Covenants, or a
court of competent jurisdiction issues a final judgment (not subject to appeal,
which shall include any order or judgment that finally disposes of the action)
that the Executive has breached any of the Restrictive Covenants, then the
Executive shall promptly repay to the Company any such payments he previously
received pursuant to Sections 5.3(b) and (c) above and the Company will have no
obligation to pay any of the amounts that remain payable by the Company under
Sections 5.3(b) and (c). If, however, a court of competent jurisdiction either
denies the Company’s motion, request or application for preliminary injunctive
relief or issues a final judgment (not subject to appeal, which shall include
any order or judgment that finally disposes of the action) that the Executive
has not breached any of the Restrictive Covenants, then Executive shall not be
obligated to repay, and the Company shall not be entitled to recoup, any of the
payments made to the Executive pursuant to Sections 5.3(b) and (c).


6.4     Definition of the Company. For this Section 6, the “Company” shall
include all of the Company’s parents, subsidiaries and affiliates and their
respective successors and assigns, and “affiliate” shall mean any entity that,
directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with the Company. As used in this
Section 6.4, “control” shall mean the possession, directly or indirectly, of the
powers to direct or cause the direction of the management and policies of such
entity, whether though the ownership of voting securities, by contract or
otherwise.


7. Section 409A of the Code.


(a)     The Severance payable to Executive under Sections 5.3 of this Agreement
are intended to be exempt from the coverage of Section 409A of the Code because
the payments are made to Executive within the time periods set forth in Treas.
Reg. §1.409A-1(a)(4) and each installment payment is intended to be a separate
payment for purposes of Treas. Reg. §1.409A-2(b)(2)(iii). To the extent that any
payment or benefit due to Executive under this Agreement provides for the
payment of non-qualified deferred compensation benefits in connection with a
termination of the Executive’s employment (regardless of the reason for such
termination), however, such termination of the Executive’s employment triggering
payment of benefits under the terms of this Agreement must also constitute a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and Treas.
Reg. §1.409A-1(h) before the Company shall make payment of such benefits. To the
extent that termination of the Executive’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by him to the Company or any of its affiliates or successors at
the time his employment terminates), any benefits payable under this Agreement
that constitute non-qualified deferred compensation under Section 409A of the
Code shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 7(a) shall not cause
any forfeiture of benefits on the Executive’s part, but shall only act as a
delay in payment of such benefits until such time as a separation from service
occurs.


(b)     Notwithstanding anything in this Agreement to the contrary, if at the
time of Executive’s separation from service within the meaning of Section 409A
of the Code, Executive is also a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that Executive becomes entitled to under this Agreement on account of
Executive’s separation from service would be considered deferred compensation
subject to Section 409A of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Executive’s separation from service, or (B) Executive’s
death.  If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but


9



--------------------------------------------------------------------------------




for the application of this provision, and the balance of the installments shall
be payable in accordance with their original schedule.


(c)     All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.


(d)     The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.


(e) The Company makes no representation or warranty and shall have no liability
to Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.


8. Other Provisions


8.1     Severability. Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement; and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined by a court of competent
jurisdiction that any provision of this Agreement, including, without
limitation, any Restrictive Covenant, or any part thereof, is invalid or
unenforceable, the remainder of the Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid provisions. The
parties hereto will substitute for the invalid or unenforceable provision a new,
mutually acceptable, valid and enforceable provision of like economic effect.


8.2 Blue Penciling. If any court determines that any covenant in this Agreement,
including, without limitation, any Restrictive Covenant or any part thereof, is
unenforceable because of the duration or geographical scope of such provision,
the duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable and, in its reduced form, such provision
shall then be enforceable and shall be enforced.


8.3 Indemnification. Executive shall be entitled to indemnification as provided
in the Company’s certificate of incorporation and bylaws, to the fullest extent
permitted under Delaware law. In addition, the Company and Executive will
execute the Company’s standard indemnification agreement for senior executive
and/or directors.


8.4     Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered in person, by facsimile or
electronic mail or by certified or registered mail, postage


10



--------------------------------------------------------------------------------




prepaid. Any such notice given by certified or registered mail shall be deemed
given five days after the date of deposit in the United States mails as follows:
    
(i)    If to the Company:


150 East 42nd Street, 8th Floor
New York, NY 10017
Attention: General Counsel


(ii)     If to Executive, to:

Leif O’Leary
XXXXXXXXXXX
XXXXXXXXXXX

or to such other address for the Executive as is then on file with the Company.


Any such person may by notice given in accordance with this Section to the other
party designate another address or person for receipt by such person of notices
hereunder.


8.5 Entire Agreement. This Agreement, along with exhibit attached hereto and the
award agreements referenced in Section 3.3 above, constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and terminates and supersedes any and all prior
agreements, understandings and representations, whether written or oral, by or
between the parties hereto or their affiliates that may have related to the
subject matter hereof in any way.


8.6     Waivers and Amendments. This Agreement may be amended, superseded or
canceled, and the terms hereof may be waived, only by a written instrument
singed by the parties or, in the case of a waiver, by the party waiving
compliance. No delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any such right, power or privilege nor any single or partial
exercise as any such right, power or privilege, preclude any other or further
exercise thereof or the exercise of any other such right, power or privilege.


8.7     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.


8.8     Venue. The parties agree irrevocably to submit to the exclusive
jurisdiction of the federal courts or, if no federal jurisdiction exists, the
state courts, located in Boston, Massachusetts, for the purposes of any suit,
action or other proceeding brought by any party arising out of any breach of any
of the provisions of this Agreement and hereby waive, and agree not to assert by
way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts.


8.9     Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive without the prior written consent of
the Company; any purported assignment by Executive in violation hereof shall be
null and void. In the event of any sale, transfer or other disposition of all or


11



--------------------------------------------------------------------------------




substantially all of the Company’s assets or business, whether by merger,
consolidation or otherwise, the Company shall assign this Agreement and its
rights and obligations hereunder.


8.10     Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of withholding required by applicable
law.


8.11     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.


8.12 Survival. Notwithstanding anything in this Agreement to the contrary, to
the extent applicable, Sections 1, 6 and 8 shall survive the termination of this
Agreement for any reason.


8.13 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.


8.14 Legal Fees. The Company shall reimburse the reasonable legal fees and
expenses of Executive incurred in connection with the review and negotiation of
this Agreement, not to exceed $5,000.


8.15     Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.


8.16 Third-Party Agreements and Rights. Executive represents to the Company that
Executive’s execution of this Agreement, Executive’s employment with the Company
and the performance of Executive’s proposed duties for the Company will not
violate any obligations Executive may have to any previous employer or any other
party. In Executive’s work for the Company, Executive will not disclose or make
use of any information in violation of any agreements with or rights of any
previous employer or other party, and Executive will not bring to the premises
of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any previous employment or other
party.


8.17     Clawback. The bonus payments and equity grants made to Executive under
this Agreement shall be subject to and shall be deemed amended hereby to ensure
compliance with a policy adopted by the Company in response to any statutory or
regulatory mandate requiring the repayment of compensation paid to Executive,
provided, however, that unless specifically required by such statute or
regulation, such policy shall not be deemed to amend this Agreement to require
diminution, reduction or repayment of any compensation paid, awarded or promised
to Executive under this Agreement prior to the effective date of such statute,
regulation, mandate or order, including without limitation any bonus payment or
equity award.


8.18     Effective Date. This Agreement shall have no force and effect unless
and until Executive’s first actual day of work in the position of EVP, Global
Sales.


[Signature Page Follows]


12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.


 
 
 
LEIF O'LEARY
 
INTRALINKS HOLDINGS, INC.
 
 
 
/s/ Leif O'Leary
 
By: /s/ Michal Kimeldorfer
 
 
Name: Michal Kimeldorfer
 
 
Title: EVP, Human Resources
 
 
 
Date: March 8, 2016
 
Date: March 8, 2016







13



--------------------------------------------------------------------------------




Exhibit A


Form of Release Agreement


[INTRALINKS HOLDINGS, INC. LETTERHEAD]






[XX]


Dear [XX]:


This release agreement (“Agreement”) is tendered to you in accordance with the
terms of your [XX], Employment Agreement (the “Employment Agreement”) and
confirms the agreement that we have reached regarding your separation from
employment with Intralinks Holdings, Inc. and any of its related and affiliated
entities (the “Company”). The purpose of this Agreement is to establish mutually
agreeable arrangements for amicably ending your employment relationship and to
provide for an appropriate release of any claims by you. As you know, execution
of this Agreement also is a precondition to your eligibility for severance
benefits under the Employment Agreement.


It is important that this Agreement be entered into with several understandings
between you and the Company. You are entering into this Agreement voluntarily.
You understand that you are giving up your right to bring all possible legal
claims against the Company among others, including claims relating to your
employment and separation from employment.

Neither the Company nor you want your employment relationship to end with a
legal dispute. You understand that by entering into this Agreement, the Company
is not admitting in any way that it violated any legal obligation that it owed
to you or to any other person. To the contrary, the Company’s willingness to
enter into this Agreement demonstrates that it is continuing to deal with you
fairly and in good faith.


With those understandings and in exchange for the promises set forth below, you
and the Company agree as follows:


1. Termination
You confirm and agree that your employment with the Company terminated effective
________________ (the “Termination Date”). You also hereby resign from any and
all positions, offices and directorships that you may hold with the Company and
its affiliates as of the Termination Date. To the extent that the Company has
not already done so, the Company shall pay to you within ten days of the
termination of your employment a lump-sum amount equal to the amounts due under
Sections 5.3(a), (f) and (g) of the Employment Agreement through the Termination
Date.


2. Severance Benefit
Once this Agreement becomes enforceable and irrevocable, you will receive the
severance package set forth in Section 5.3 of the Employment Agreement in
accordance with the terms and conditions set forth therein.




14



--------------------------------------------------------------------------------




3. Release of Claims
You voluntarily and irrevocably release and discharge the Company, each related
or affiliated entity, employee benefit plans, and the predecessors, successors,
and assigns of each of them, and each of their respective current and former
officers, directors, shareholders, employees, and agents (any and all of which
are referred to as “Releasees”) generally from all charges, complaints, claims,
promises, agreements, causes of action, damages, and debts that relate in any
manner to your employment with or services for the Company, known or unknown
(“Claims”), which you have, claim to have, ever had, or ever claimed to have had
against any of the Releasees through the date on which you execute this
Agreement. This general release of Claims includes, without implication of
limitation, all Claims related to the compensation provided to you by the
Company, your decision to resign from your employment, your termination from the
Company, your resignation from directorships, offices and other positions with
the Company, or your activities on behalf of the Company, including, without
implication of limitation, any Claims of wrongful discharge, breach of contract,
breach of an implied covenant of good faith and fair dealing, tortious
interference with advantageous relations, any intentional or negligent
misrepresentation, and unlawful discrimination or deprivation of rights under
the common law or any statute or constitutional provision (including, without
implication of limitation, the Employee Retirement Income Security Act, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act and Chapter 151B of the Massachusetts
General Laws). You also waive any Claim for reinstatement, damages of any
nature, severance pay, attorney’s fees, or costs.
You agree that you will not hereafter pursue any Claim against any Releasee, by
filing a lawsuit in any local, state or federal court for or on account of
anything that has occurred up to the present time as a result of your previous
employment and you shall not seek reinstatement, damages of any nature,
severance pay, attorney’s fees, or costs, provided, however, that nothing in
this general release shall be construed to include a release of Claims that (a)
arise from the Company’s obligations under this Agreement, the Employment
Agreement, any equity award/grant agreements (of whatever name or kind), and any
shareholder agreements between you and the Company, (b) relate to your status as
a shareholder in the Company, (c) relate to the Company’s obligation to defend
and indemnify you under the terms of your indemnification agreement with the
Company, the Company’s certificate of incorporation and by-laws, Delaware law
and any applicable directors and officers liability insurance policy, and (d)
cannot be released as a matter of law. You represent you have not assigned to
any third party and you have not filed with any agency or court any Claim
released by this Agreement.


4. Confidential and Proprietary Information
You acknowledge your ongoing covenant under Section 6.2 of the Employment
Agreement to preserve as confidential the Company’s Confidential Information as
that term is defined by Section 6.2. Your covenants under Section 6 of the
Employment Agreement are incorporated herein by this reference.


5. Return of Property
All documents, records, material and all copies of any of the foregoing
pertaining to Confidential Information (as defined in Section 6.2 of the
Employment Agreement), and all software, equipment, and other supplies, whether
or not pertaining to Confidential Information, that have come into your
possession or been produced by you in connection with your employment
(“Property”) have been and remain the sole property of the Company and you
confirm that you have returned to the Company all Property. In no event should
this provision be construed to require you to return to the Company any document
or other materials concerning your remuneration and benefits during your
employment with the Company.


6. Litigation Cooperation
You agree to cooperate fully with the Company in the defense or prosecution of
any claims or actions that already have been brought or that may be brought in
the future against or on behalf of the Company that


15



--------------------------------------------------------------------------------




relate to events or occurrences that you were involved in or that you gained
knowledge of during your employment with the Company. Your full cooperation in
connection with such claims or actions shall include, without implication of
limitation, being available to meet with counsel to prepare for discovery or
trial and to testify truthfully as a witness when reasonably requested by the
Company at reasonable times designated by the Company. You agree that you will
not voluntarily disclose any information to any person or party that is adverse
to the Company and that you will maintain the confidences and privileges of the
Company. The Company agrees to reimburse you for any reasonable out-of-pocket
expenses that you incur in connection with such cooperation, subject to
reasonable documentation. The Company will try, in good faith, to exercise its
rights under this Section so as not to unreasonably interfere with your ability
to engage in gainful employment.


7. Protective Covenants
You acknowledge and affirm the ongoing validity of the protective covenants set
forth in Section 6 of the Employment Agreement, which covenants are incorporated
herein by this reference. You acknowledge and affirm the Company’s right to seek
injunctive relief as provided in Section 6 of the Employment Agreement to
restrain any violations under Section 6 of the Employment Agreement.


8. Non-Disparagement
You agree not to make any disparaging statements concerning the Company or any
of its affiliates, subsidiaries or current or former officers, directors,
shareholders, employees or agents. You further agree that you shall not
voluntarily provide information to or otherwise cooperate with any individual or
entity that is contemplating or pursuing litigation against any of the Releasees
or that is undertaking any investigation or review of any of the Releasees’
activities or practices; provided, however, that you may participate in or
otherwise assist in any investigation or inquiry conducted by the EEOC or the
Massachusetts Commission Against Discrimination. These non-disparagement
obligations shall not in any way affect your obligation to testify truthfully in
any legal proceeding. The Company will instruct its officers and directors not
to take any action or make any statement, orally or in writing, that disparages
or criticizes you or that would harm your reputation.


9. Notices, Acknowledgments and Other Terms
You are advised to consult with an attorney before signing this Agreement. This
Agreement and the Employment Agreement set forth the entire agreement between
you and the Company, and all previous agreements, or promises between you and
the Company relating to the subject matter of this Agreement and the Employment
Agreement are superseded, null, and void, with the exception of any equity
grant/award agreements (of whatever name or kind), shareholder agreements, and
indemnification agreements between you and the Company, the terms of which
remain in full force and effect. You acknowledge that you have been given the
opportunity, if you so desired, to consider this Agreement for 21 days before
executing it. If not signed by you and returned to me so that I receive it by
close of business on the day next following the foregoing period, this Agreement
will be invalid. In addition, if you breach any of the conditions of the
Agreement within the 21-day period, the offer of this Agreement will be
withdrawn and your execution of the Agreement will not be valid. In the event
that you execute and return this Agreement in less than the 21-day period you
have been provided, you acknowledge that such decision was entirely voluntary
and that you had the opportunity to consider this letter agreement for the
entire period. The Company acknowledges that for a period of seven days from the
date of the execution of this Agreement, you shall retain the right to revoke
this Agreement by written notice that I actually receive before the end of such
period, and that this Agreement shall not become effective or enforceable until
the expiration of such revocation period (the “Effective Date”).




16



--------------------------------------------------------------------------------




By signing this Agreement, you acknowledge that you are doing so voluntarily.
You also acknowledge that you are not relying on any representations by me or
any other representative of the Company concerning the meaning of any aspect of
this Agreement.


This Agreement shall be binding upon each of the parties and upon their
respective heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of each party and to their heirs,
administrators, representatives, executors, successors, and assigns.


In the event of any dispute, this Agreement will be construed as a whole, will
be interpreted in accordance with its fair meaning, and will not be construed
strictly for or against either you or the Company. The law of the Commonwealth
of Massachusetts will govern any dispute about this Agreement, including any
interpretation or enforcement of this Agreement. The jurisdiction and venue
provisions set forth in Section 8.8 of the Employment Agreement will apply with
respect to any dispute arising directly or indirectly out of this Agreement. In
the event that any provision or portion of a provision of this Agreement shall
be determined to be unenforceable, the remainder of this Agreement shall be
enforced to the fullest extent possible as if such provision or portion of a
provision were not included. This Agreement may be modified only by a written
agreement signed by you and an authorized representative of the Company.


If you agree to these terms, please sign and date below and return this
Agreement to me within the time limitation set forth above.


Sincerely,


INTRALINKS HOLDINGS, INC.


By:    ______________________


Title:    ______________________


Accepted and agreed to:


___________    ____________
[XX]        Date














17

